MARSHALL, C. J.
1. Where an Ohio corporation borrows money in an amount not in excess of the amount it is authorized to borrow by. Section 8705, General Code, and executes a note or bond therefor and secures its payment by a mortgage upon its property and such note or bond matures one year or more after the date thereof, and in such note or bond agrees to pay interest at a rate not in excess of that authorized by Section 8303, General Code, but includes in the principal sum agreed to be paid a sum in excess of the amount actually loaned, which excess, if repaid would constitute a greater charge for the use of the money than is authorized by Section 8303, General Code, such corporate borrower is precluded from making a defense of usury by virtue of the provisions of Section 8705, General Code, as amended August 14, 1921.
2. Such defense not being available to such corporate borrower, an assignee of such corporation for the benefit of creditors is likewise preeluded from making such defense.
Judgment affirmed.
Day, Allen, Kinkade, Jones and Matthias, JJ., concur.